Title: To Alexander Hamilton from Oliver Wolcott, Junior, 31 March 1797
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Philadelphia Mar. 31. 1797
Dear Sir,

I have recd. your Letter of March 30th. and I consider it as a great acquisition. It developes the origin of a circumstance which came to my knowledge at the close of the last session which filled my mind with inexpressible surprize. To you I will say but in the most perfect confidence that the President had determined on instituting a Commission, but it would not have been composed as you now propose. I believe no one of the heads of Departments knows of the decision except myself, I had attributed it to Mr. Ames from a casual expression, & I own that by means of my most sincere & urgent expostulations nay supplications, it was postponed.
I am far from believing, that considering General Pinckneys diplomatic rank, his personal character, & the special objects of his mission, which were specified in his Letters of Credences and communicated to the Directory that there is any just or even specious pretext for his rejection. On the contrary it appears to me that France has insolently rejected a fair & suitable proposition for a discussion and adjustment of the existing disputes—That the national indignity is such, that it must be noticed. There is a point, but where I allow to be uncertain, below which the Government cannot stop without loosing the confidence of the people and producing that despondency, loss of Credit & want of public concert, which would ruin our affairs. I wish we may find that our apathy has not been already carried to a fatal extreme.
The plan of measures I would propose is as follows.
1st. That the President should in his speech to Congress take a view of the complaints of France & of the measures adopted by his predecessor, particularly in the mission of Mr. Pinckney & should give them his decided approbation. That he should intimate but in delicate terms that France has rejected a suitable opportunity for discussion, but that this would not prevent him from persevering in the line of Negociation. That measures would be accordingly pursued for renewing proposals to & entering upon negociations with the Government of France whenever its consent can be obtained.
2nd. That the President should recommend, and in more than usual terms of confidence, the adoption of the following measures. 1st. an increase of Revenue 2nd. The arming our Vessells for defence with the right of capturing the attacking force. 3d. The equipment of a number of stout merchant Ships & Gallies to defend our Coasts. 4th. The fortification of our Ports. 5th. The enrollment of a Land force, (principally with a view of preventing insurrections of Slaves in the Southern States,) 6th. A power in the Executive to arrest Vessells & persons suspected of intending to cruize against our Trade, or Nations with whom we are at peace.
3d. A serious and firm call upon Congress for their united and vigorous support of the Executive, with an appeal to the honour generosity & patriotism of the people, in the present critical State of Affairs. My own ideas of the system & intentions of France lead me further in defensive & cautionary measures, that I have proposed but I am sensible of the impolicy of anticipating public opinion.
On the subject of negociation, I would ever be ready to meet France & would keep an Agent, or if you please Agents, in Europe ready for that purpose; but I am not willing to admit that the Government has already done less than the occasion required, or that France is justifiable in refusing to recognize Mr. Pinckney. I am also free to declare that I conceive the claims of France to be in any other than the last & most extreme necessity, utterly inadmissible. They in fact require a surrender of National Independence. I would propose to retract nothing.
   
   Note I would not refuse a remodification of Treaties if desired.


The idea of a Commission consisting of Mr. M. or any man like him, I must own to you is one which I can never adopt without the utmost reluctance. I have no confidence in Mr. M—he has been a frequenter of Mr. Adets political meetings. I have been just informed that Mr. Adet has suggested the idea of sending this Gentleman. We know that the French count upon the support of a party in this Country, and so shameless is the faction grown, that positive proof of a devotion to French views, is with many no injury to a mans popularity. If the government suffers France to dictate what description of men shall be appointed to public trusts, our Country is undone—from that moment, the confidence of all the old fashioned, honourable & virtuous men of the interior Country is irrecoverably lost.
Another consequence of not rejecting the interference of France is, that it will encourage other Nations to interfere especially G. Britain, & will moreover countenance the calumny, that a British faction exists. The french say, that Mr. Jay & his friends were in the British interest, & that therefore he was appointed. Will it be safe or proper to appoint a Man known to be of the French party, & thus give to a falshood, the force of argument? If I know any thing of human nature, this will be the effect on the minds of Thousands.
I have no objection to sendg a man of neutral politicks, at least on party questions, if he be a man of sense, firmness & integrity. General Pinckney is of this description. If a Commission of three is generally prefered, it is a point perhaps not to be contested, though I own it does not strike me agreably. Yet how is the Commission to be composed, must all concur, or will the concurrence of two suffice? In either case mutual confidence will be essential to success. From what was on the point of being done, I presume Mr. C——to be out of the question. If a man of his principles were to be associated with Mr. M. either nothing would be done or something worse than nothing. Mr. M——would insist on a submission to France, or would obstruct a settlement & throw the disgrace on the friends of Government. Either result would deliver the Country bound hand & foot to French influence. If nothing was done the obstinacy of the federalists would be complained of, if something was done however humiliating, the responsibility would be divided & all the mischiefs would be attributed to the despera⟨te⟩ state of affairs induced by the fatal Treaty with G.B.

You known that I am accustomed to respect your opinions, & I am not so ignorant of the extent of your influence upon the friends of Government as not to be sensible, that if you are known to favour the sending of a Commission, so the thing must & will be. When the body of both parties concur in a measure individual opinions stand for nothing. In this case what would be the objection against sending Mr. Ingersoll of this City or som⟨e⟩ such character, to be united with J. Q. Adams or Mr. Murray, & Genl. Pinckney to rendezvous at Amsterdam, until the consent of France to negociate can be obtained. Is it necessary that the mission should procede directly to France, & must Mr. M——be a member?
I should be sorry if the friends of the Governt. were to consider me or any of the public officers as desirous of producing a War with France because I should consider this as evidence that our Affairs are desperate. If the public pulse does not beat higher than that of the Government all is over. There ought ⟨to⟩ be a Zeal for strenuous measures, & this Ze⟨al⟩ ought to be an Engine in the hands of Gov⟨ern⟩ment for preserving peace. I think I can assure you, that the motion of our Ship cannot be adjusted to a minute Scale, if the present course is attempted to be varied, it will in future be nearly opposite to the present.
The present is a moment of apparent tranquillit⟨y⟩ but I conjecture that it is a Calm which forebodes a hurricane; the Executive will either fin⟨d a⟩ violent & steady Gale from one point, or be assailed with a Tornado, which will throw every thing into confusion. I predict that no treaty, no compromise, no concession will afford security.
Revenue is essential, & there will I fear be insuperable objections started by the friends & enemies of Government. Credit has been abused has been exhausted, in senseless speculations.
Having no ambition to gratify, no theory or project to support, I shall be ready to aid my Country with my best exertions & shall be happy to receive your opinions, and to know the state of public opinion. No person can exceed me in sincere wishes that what is proper may be done.
Yrs assuredly

Oliv Wolcott Jr.
A Hamilton Esq.

